Citation Nr: 1758708	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from October 1999 to February 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a hearing before the Board.  The Board noted that the Veteran's July 2007 rating decision was final and there was no notice of disagreement of record.  The Board also noted that in a March 2011 rating decision, the Regional Office (RO) failed to consider new and material evidence and reopen the claim in their adjudication documents.  Thus the Board must decide the issue pursuant to court decisions.  A transcript of the hearing is of record.  

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issue(s) of Entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A July 2007 rating decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran was notified and did not appeal and new and material evidence was not received within one year of the notice of the July 2007 rating decision. 

2.  Some of the evidence received since July 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

1.  The July 2007 rating decision which denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017). 

2.  The evidence received since the July 2007 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is to be reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the reopening of the claim and the grant of the requested benefit, further discussion of the VA's duty to provide notice and assist in developing a claim is not needed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Where service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) (2017) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a July 2007 rating decision the RO denied the claim of entitlement to service connection for an acquired psychiatric disorder based on the determination that the Veteran's Service Treatment Records (STR's) revealed no evidence of an acquired psychiatric disorder.  In a March 2011 rating decision it was held by the RO that new and material evidence was not submitted.  The Veteran was informed and no appeal was undertaken, and no new and material evidence was submitted within 1 year.  As such, the July 2007, rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final July 2007, rating decision the Veteran has submitted additional evidence including STR's from the department of defense.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in July 2007, and indicates the Veteran was treated by the Department of Defense for adjustment reaction-anxious mood in 2002.  The records were reportedly entered into VBMS on July 21, 2010.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for osteoarthritis.  See Shade, 24 Vet. App. 110.


ORDER

New and material evidence has been received to reopen/reconsider a claim of entitlement to service connection for an acquired psychiatric disorder.  The appeal is allowed to this extent.


REMAND

A July 2010 notice from the Department of Defense, reveals July 2007 STR's noting that the Veteran was treated for adjustment reaction-anxious mood.  If possible, a copy of the records must be obtained by the RO.  If the necessary records are able to be obtained, the records should be made available to the last VA psychiatric examiner for an addendum opinion as to the etiology of the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated, giving substantial attention to the recovery of the Veteran's Department of Defense 2002 psychiatric treatment records of reported treatment at a military facility. 

2.  Thereafter, obtain an addendum opinion from the examiner who performed the April 2016 examination, if indicted as a result of the evidence received pursuant to paragraph 1.  (If this examiner is unavailable, a similarly situated examiner should be requested to review the records and offer the requested responses.  If an additional examination is determined necessary, such examination should be conducted.)  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which answers the following question:

Is there evidence of a chronic acquired psychiatric disorder that was caused by or the result of in-service occurrence of event?  A complete rationale is requested for any opinion set forth.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


